DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 2 in the reply filed on September 30, 2022 is acknowledged.  Claims 3-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 30, 2022.

Information Disclosure Statement
The information disclosure statement filed April 5, 2021 fails to comply with 37 CFR 1.98(a)(1) which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  Specifically a non-patent literature (NPL) is properly identified by a complete title.  NPL numbers 3-12 do not include complete titles.
Furthermore 37 CFR 1.98(a)(2) requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  NPL numbers 3, 5, and 7-12 were provided with an abstract only, and/or contain sizable blocks of illegible text.
The IDS has been placed in the application file, but the information referred to therein has not been considered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda   Chavez (Chavez, M.D., et al., Impact of Superoxide Dismutase on Nitric Oxide and Peroxynitrite Levels in the Microcirculation - A Computational Model, Proceedings of the 29th Annual International Conference of the IEEE EMBS Cité Internationale, Lyon, France August 23-26, 2007) in view of Fukuda (Fukuda, T., et al., Antioxidative polyphenols from walnuts (Juglans regia L.), Phytochemistry 63 (2003) 795-801) and Shimoda (WO2018/138929A1; US 20190343858 is relied on for citations herein).
Chavez teaches computational modeling of the interactions of superoxide dismutase (SOD) including CuZn-SOD, Mn-SOD, and extra cellular SOD on the bioavailability of nitric oxide (NO) (title; abstract; 1022, 1024-25). Chavez teaches that SODs scavenge superoxide by catalyzing its dismutation into hydrogen peroxide and molecular oxygen, which competes with the NO-superoxide reaction that results in peroxynitrite.  Chavez reports that all three types of SODs “play important roles …in increasing NO bioavailability and reducing peroxynitrite formation” (P.1025 rt. col.).
Chavez does not specifically teach increasing nitric oxide production in a human being by providing and administering an extract of Kenyan purple tea comprising l,2-di-O-galloyl-4,6-O-(S)-hexahydroxydiphenoyl-β-D-glucose (hereinafter GHG).
Fukuda teaches walnut extract components including l,2-di-O-galloyl-4,6-O-(S)-hexahydroxydiphenoyl-β-D-glucose (glucopyranose; compound 11) (title; abstract; 3.3, 3.8, 3.9).  Fukuda further teaches that GHG exhibits superoxide dismutase (SOD)-like activity and DPPH radical scavenging activity (Table 3 and accompanying text).
Shimoda teaches that Kenyan purple tea (Camellia sinensis, TRFK306) extract comprises over 6% by mass of GHG (title; abstract; paras. 0043-44, 0135).  
It would have been prima facie obvious to one having ordinary skill in the art to combine the teachings of Fukuda, Chavez, and Shimoda and administer an effective amount of purple-tea extract comprising GHG to one in need of increasing NO production as recited in the instant claims.  The skilled person would have been suggested to do so because all references are drawn to GHG and its physiological effects, Chavez teaches that increase in SOD leads to enhanced bioavailability of NO which is one form of “promoting NO-production”, Fukuda teaches that GHG exhibits SOD-like activity as well as DPPH radical scavenging activity, and Shimoda teaches that Kenyan purple tea extract is relatively rich in GHG.

Citation of relevant art
Gao (Gao, D-F., et al., Phenolic Antioxidants from Green Tea Produced from Camellia taliensis, J. Agric. Food Chem. 2008, 56, 7517–7521) teaches chemical constituents of green tea prepared from the leaves of Camellia taliensis, including l,2-di-O-galloyl-4,6-O-(S)-hexahydroxydiphenoyl-β-D-glucose (glucopyranose; compound 8; hereinafter GHG) (title; abstract).  Gao reports that GHG is one of three “major phenolic constituents” of Camellia taliensis, “possess higher activity” than other tea polyphenols in DPPH radical scavenging (p.7519), and shows “remarkable antioxidant activity” (abstract).

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258. The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/H. SARAH PARK/Primary Examiner, Art Unit 1615